Title: From Benjamin Franklin to [La Rochefoucauld], 17 November 1777
From: Franklin, Benjamin
To: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de


Passy, Nov. 17. 1777
I return the Carolina Constitution which I have carefully perused.
I have the Pleasure to inform you that the Amphitrite is arrived at l’Orient from Charlestown, which she left the 21st of September. She has brought us a good Cargo of Rice and Indigo, but no News, except that one of our Fregates in a Cruize of 5 Days from that Port had brought in 4 Prizes, 3 of them from Jamaica and very rich. I have the honour to be, with the highest Esteem, Your Grace’s most obedient and most humble Servant
B. Franklin
